Title: 28th.
From: Adams, John Quincy
To: 


       Parson Hilliard preach’d us a Sermon in the morning from Isaiah LIV. 14. In righteousness shalt thou be established; thou shalt be far from oppression; for thou shalt not fear, and from terror; for it shall not come near thee, and in the afternoon, from Galatians IV 27: For it is written, Rejoyce thou barren, that bearest not, break forth, and cry thou that travailest not; for the desolate hath many more children, than she which hath an husband. I have heard the substance of one Sermon, with a Variety of texts ever since I have been, here; it is with him, as with most of the preachers I have heard: there is one favourite point, (often self evident) which they labour, to prove, continually; and beyond which they seldom, have much to say.
      